Citation Nr: 9901030	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  94-45 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a pulmonary 
disorder due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from August 1952 until December 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1994, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs which denied entitlement to 
service connection for bronchitis and chronic obstructive 
pulmonary disease.

This case was remanded in March 1997 and has been returned to 
the Board for appellate review; however, additional necessary 
development remains to be completed at the RO prior to any 
appellate Board review.

In November 1993, the veteran filed a claim for service 
connection for a lung condition caused by asbestos exposure.  
As mentioned in the March 1997 Remand, our review of the file 
shows that a VA X-ray report in February 1991 noted the 
clinical history of chronic cough with exposure to 
asbestosis; and revealed the lung fields showed evidence of 
chronic obstructive pulmonary disease (COPD).  An X-ray in 
September 1992 revealed that the lung fields showed evidence 
of COPD.  

The claims file contains a letter from a private physician 
dated in October 1993 to whom the veteran was referred by his 
lawyer for a pulmonary medical consultation regarding 
asbestos related disease.  Robert J. Mezey, M.D., F.C.C.P., 
Certified NIOSH B Reader interpreted an October 1993 
chest X-ray as showing small irregular opacities with an ILO 
rating of 1/0, s/t in the mid and lower lung zones; bilateral 
pleural plaques were also noted.  A NIOSH reading of the 
October 1993 X-ray is not in the claims file.  Dr. Mezey 
provided an impression that the veteran had evidence for 
pulmonary asbestosis and asbestos related pleural disease 
based on the exposure, latency period, and the chest X-ray 
showing small, irregular opacities, and pleural plaques.  It 
was also noted that the veteran had chronic bronchitis.  Dr. 
Mezey commented that the fibrosis on the X-rays appear to 
have progressed slightly since 1992.  The NIOSH reading of 
the April 1992 X-ray is part of the evidentiary record.

VA medical records show that in October 1993, the diagnosis 
was bronchitis; an X-ray revealed COPD.  In November 1993, 
the diagnoses included COPD and asbestosis; and in December 
1993, an outpatient treatment record noted an assessment of 
COPD.  

The report of a compensation and pension examination in 
January 1994 referred to the October 1993 X-ray with an 
impression of COPD.  The impression was COPD by X-ray 
evaluation; clinically considered as very moderate in its 
extent.

Pursuant to the March 1997 Remand, the veteran was afforded a 
special VA pulmonary examination in April 1998.  The report 
indicated that a VA chest X-ray in March 1997 was normal.  
The examiner found that pulmonary function tests (PFTs) show 
a mild obstructive defect with no significant restrictive 
defect.  The impression was that the veteran has mild COPD by 
history and PFTs.  The pulmonologist further noted that the 
old chest X-rays have not shown any basilar interstitial 
disease and the veteran did not have asbestosis.  The 
impression was no significant interval change; no active 
pulmonary disease; and bridging osteophyte at one of the 
lower thoracic vertebral levels. 

Evidence received from the veteran in May 1998 consisted of 
duplicate copies of the September 1993 letter from Dr. Mezey 
and the July 1992 NIOSH reading of the April 1992 X-ray.  
Also received were June 1997 PFTs but without interpretation.  

While Dr. Mezeys report noted small irregular opacities and 
bilateral pleural plaques with progression of disease from 
1992 to 1993, other X-ray reports before and after have 
diagnosed only COPD and the report of the most recent X-ray 
was normal.  There was no comment made by the VA 
pulmonologist as to the differing opinion from the private 
pulmonologists opinion.  In light of the conflicting 
diagnoses, further development is necessary.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  After securing the necessary release, the 
RO should contact Dr. Robert J. Mezey at 8950 
N. Kendall Drive, Suite 307, Miami, Florida 
33176, or at 9299 Coral Reef Drive, Suite 202, 
Miami, Florida 33157 to obtain the X-ray films 
made in April 1992 and October 1993; a copy of 
the NIOSH reading of the October 1993 X-ray, if 
one was not made, this should be so indicated; 
and to provide a copy of the interpretation of 
the June 1997 PFTs, if no interpretation was 
made, this should be so indicated. 

2.  The RO should obtain the VA X-ray films 
made in March 1997 and April 1998.  These 
radiographs and the radiographs from Dr. Mezey 
should be made available to a VA designated "B 
reader" radiologist for reading.  A "B reader" 
radiologist is one certified by examination to 
read and grade asbestos films.  If the 
radiologist determines that a high resolution 
computed tomographic examination of the chest 
is necessary in order to verify the diagnosis, 
this should be done.  All test results and 
findings should be included in the claims 
folder, along with a detailed analysis of those 
results and findings.  Specifically, the 
examiner should be requested to express an 
opinion as to the extent and severity of 
pulmonary fibrosis, pleural plaques, and 
opacities present.  The examiner's report 
should also include a complete rationale for 
all conclusions reached.  If unable to express 
such an opinion, the report should so state. 

3.  The RO should review the examination 
reports to determine if they are in compliance 
with this remand.  Any examination report that 
is deemed inadequate should be returned to the 
examiner for supplemental action.   

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
